Melvin Mayfield, Judge, dissenting. In this case the Commission adopted and affirmed the decision of the administrative law judge who held that the positional risk doctrine was not applicable under the facts in this case. This court adopted that doctrine in Deffenbaugh Industries v. Angus, 39 Ark. App. 24, 832 S.W.2d 869 (1992), where we said: We now join those courts which accept the positional risk doctrine to provide compensation for employees who are injured by neutral risks. The question of who should bear the burden of the costs of such an injury is a policy consideration, and use of the positional risk doctrine where the risk is neutral places the risk of loss on the employer, the party most able to sustain such a loss. This, we believe, is in keeping with the spirit of our workers’ compensation law. 39 Ark. App. at 30, 832 S.W.2d at 873. The law judge refused to apply the doctrine to this case based on the finding adopted by the Commission, that the risk in this case was personal to the claimant, and I agree with the appellant that the evidence will not support that finding. Absent some specific evidence to the contrary, I would agree with the following from 1 Larson, Workmen’s Compensation Law § 11.11(b) at 3-199 to -201 (1993). A few other cases have also fallen into this error of insisting that the subject matter of the assault or dispute be inherent in the employment, disregarding the risk created by the employment environment. An employee may be required to work in a lonely and isolated spot in the small hours of the morning, yet if the robbers happen to take only his purse and nothing belonging to the employer, one or two courts have been able to satisfy themselves that this makes the assault personal and that there is no more to be said. Apart from the initial fallacy of supposing that what the robbers finally steal or do not steal demonstrates the motive of their attack, the greater fallacy is to suppose that there is only one possible way of connecting an attack with the employment — the subject matter of the assault. In any case, even if the motive is to get the personal wallet of the victim, most robberies of this kind are not “private” in origin, in the compensation-law sense. There is a marked distinction between the holdup in which the robber says to himself, “I am going to track down Henry Davis wherever he may be and steal the gold watch which I know he has,” and the holdup in which the robber says, “I am going to rob whoever happens to be on duty as night watchman at the Consolidated Lumber Company, or whoever happens to come down the dark, hidden path from the factory to the rear gate.” The latter is not really personal to the victim at all; he is attacked exclusively in his employment capacity as being the one who occupies the position in relation to that employment which the robber has found to create a favorable opportunity. There was no specific evidence in this case to overcome the natural and common-sense view taken by Larson. Since appellee’s brief admits that appellant’s supervisor acknowledged that there was no policy prohibiting employees from bringing sums of cash to work, and because there was no evidence of a business or personal reason for the theft of the appellant’s money, I think that the positional risk doctrine should apply here. The Arkansas Supreme Court reversed our decision in Def-fenbaugh because it found that our decision should be affirmed for another reason, but it stated that “an appropriate scenario to the positional risk doctrine may eventually arise.” Deffenbaugh Industries v. Angus, 313 Ark. 100, 106, 852 S.W.2d 804, 808 (1993). I think the appropriate scenario has now arrived and should be applied in this case. Therefore, I dissent from the majority opinion. Cooper, J., joins this dissent.